Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on September 22, 2022 amends claims 1, 8, and 15.  Claims 1-20 are pending.  Examiner notes that the amendments to claims are difficult to read and may be difficult to scan and reproduce the papers that were filed.  Examiner advises the Applicant to ensure that subsequent claim amendments are made in “permanent dark ink or its equivalent” in accordance with 37 CFR 1.52(a) and the MPEP at 714.07.


Response to Arguments
Applicant's arguments filed on September 22, 2022 regarding the newly presented claim limitations have been fully considered and are unpersuasive and/or moot as shown in the rejections that follow.  The amended claims are taught by the combination of Birek, Scofield, and Katta et al. (US 2019/0012744) as shown in the rejections that follow. 

Claim Objections
Claims 1 and 15 are objected to because of the following informalities:
In each of claims 1 and 15, the words “determining whether the second identifier was received within the time frame-;“ should be rewritten as “determining whether the second identifier was received within the time frame;”.
The foregoing changes are required to correct clerical or typographical errors.  Examiner will examine the merits of the claims based on applying the above changes.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Scofield (US 2014/0085110) and further in view of Katta et al. (US 2019/0012744).
Regarding independent claim 1, Birek teaches a method, comprising: monitoring a transport via a server for a condition level status; (see Birek, at [0047], which discloses a vehicle system 330 comprising a plurality of subsystems and monitors, each of which is operably coupled with the controller 210;  also, see Birek, at [0048], which discloses a state of charge monitor 260 which determines a history of the state of the charge of the battery 11.  Birek, at [0055], discloses that the controller(s) described herein can each comprise a control unit or computational device having one or more electronic processors and at least one electronic memory device.  Examiner maps the controller or control unit or computational device to the server.  Examiner maps vehicle to transport and state of charge of the battery to condition level status.)
determining one or more subsequent destination areas for the transport based on a current route; (see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc.  Examiner notes that points of interest may be mapped to the one or more subsequent destination areas.)
determining a service type required to increase the condition level status; (See Birek, at [0010], which discloses that a user requirement defines one or more of: a location (e.g. destination); a distance; and a time period. In some examples, the method comprises determining a rate of charge associated with a charger for the energy storage means, and determining the time requirement in dependence on the determined rate of charge.  Also, see Birek, at [0013], which discloses that the user is provided with personalized information indicating a minimum charging time for the vehicle.  Birek, at [0016], further discloses that the user is enabled to select a charging option, and therefore a charging time, that best matches the user’s intentions.  Birek, at [0059], discloses a routine for continually collecting data indicative of a current state of charge (SoC) of the battery 11.  Also, see Birek, at [0072-0073], which discloses that the user requirement can be determined before any user selection of a charging option is made and that the user requirement may comprise a manually entered location, a distance, or a time requirement.  Birek, at [0073], further discloses that the user requirement could be determined predictively, in advance of any manual user selection of a charging option such as that shown in FIG. 4.  Such a prediction could be dependent on information recorded in the routine or in conjunction with determining the routine, such as a location (e.g. destination), a distance or a time requirement.  Birek, at [0073], further discloses charging options presented to the user which may be selected by the user.  Examiner maps charging option to service type.)
forwarding an updated route to the transport comprising one or more subsequent destination areas and one or more service locations based on the condition level status; (see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc. The navigation system 290 may comprise a Global Positioning System (GPS) or the like. The data indicative of charging locations may be augmented with metadata indicating properties of the charging station, such as a charge rate or compatibility information. The controller 210 could be configured to retrieve the metadata from one or more remote computing means, such as an external server, in dependence on data from the navigation system 290.  Examiner notes that a navigation system, such as a GPS navigation system or the like, would provide an update on the route as the charging options, such one or more entered locations, are input by the user.)
Birek does not expressly disclose receiving, at an object that provides the service, a first identifier from a direct communication between the transport and the object when the transport is proximate to the service station; receiving at the object a second identifier from a direct communication between the object and a device; and authorizing the service, via the server, when the transport and a device are proximate to an object that provides the service, which in a related art, Scofield teaches (see Scofield at [0005] which discloses refueling the vehicle (e.g., electric vehicle charging) by way of a centralized authorization and/or payment system using vehicle information and user information.  See Scofield at claim 1, which discloses an authorization method, comprising receiving a request to authorize an action, the request comprising: user identification information pertaining to a user and yielded from a mobile device associated with the user, and vehicle identification information pertaining to a vehicle the user is occupying and yielded from the vehicle; and authorizing the action in response to receiving the request when the user as identified by the user identification information and the vehicle as identified by the vehicle identification information are, in combination, authorized to perform the action.  Scofield, at [0024], further discloses that when a vehicle approaches a refueling station, the vehicle may communicate vehicle information (such as a vehicle identification number) and user information to the refueling station.  Examiner notes that this maps to when the transport is proximate to the service station.  See Scofield, at [0035] which discloses that the vehicle may, in turn, communicate the user identification information, vehicle identification information, and unique identifier of the mechanism to an authorization system via the request. In this way, the authorization system may be provided with information sufficient to determine the action to which the request pertains and user/vehicle identification information from which to determine whether to authorize the request, for example.  Moreover, Scofield, at [0064] discloses that as an example, in one embodiment, user identification information and vehicle identification information may be received by the mechanism configured to perform the action (e.g., from the mobile device, the vehicle, and/or a combination of the mobile device and vehicle).  Examiner notes that the mechanism of receiving the vehicle identification information from the vehicle corresponds to the direct communication between the transport and the object.  Examiner further notes that the mechanism receiving the user identification information from the mobile device corresponds to the direct communication between the object and a device.  Scofield, at [0087], further discloses that server computers are exemplary computing devices used in the implementation of a suitable computing environment to implement embodiments of the one or more provisions set forth herein.  Examiner maps the vehicle identification information to the first identifier and the user identification information to the second identifier.  Examiner notes that the user identification may be sent within a period of time of receiving the vehicle identification information.  Examiner maps the refueling station or the mechanism (configured to perform the action) to the recited object.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include receiving, at an object that provides the service, a first identifier from a direct communication between the transport and the object and a second identifier from a direct communication between the object and a device within a period of time of receiving the first identifier; and authorizing the service, via the server, when the transport and a device are proximate to an object that provides the service, as taught by Scofield.  
One would have been motivated to make such a modification to increase user convenience when authorizing a mobility service and to debit an account associated with the user and/or the vehicle, as suggested by Scofield at [0022 -0023].  
The modified Birek does not expressly disclose initiating a time frame responsive to verifying the first identifier; determining whether the second identifier was received within the time frame; and the second identifier was received within the time frame, which in a related art, Katta teaches (see Katta at [0038] which discloses an authentication subsystem using vehicle identifiers for verifying a request for accessing vehicle parameters identified by the parameter permission settings.  Katta at [0038] further discloses that a user identifier and/or vehicle identifier can be stored in association with one or more vehicle-resource access tokens (e.g., OEM access tokens for accessing OEM platforms) associated with similar and/or varying permission settings for accessing vehicle data and/or controls.  Katta at [0038] further discloses that permission settings can include temporal access (e.g., third parties can only access the vehicle parameter data during a set time period), and/or include any other suitable set of access permissions including access to battery level data.  Katta at [0061] further discloses that in one embodiment of the first variation, two-factor authentication may be implemented.  Examiner notes that two-factor authentication occurs when a second identifier or code is transmitted within a time period after a first identifier or code has been verified.  Examiner notes that a time period may be set such that permission is granted within a set time period after verifying the user identifier.  Moreover, an implementation of two-factor authentication teaches the newly presented limitations.  While not relied upon, Ramatchandirane (US 2018/0276674) also teaches electric vehicle (EV) charging at a charging station and the use of two-factor authentication, where the connected automobile transmits a verification request to a mobile device of the consumer and must receive permission before proceeding with a transaction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include initiating a time frame responsive to verifying the first identifier; determining whether the second identifier was received within the time frame; and the second identifier was received within the time frame, as taught by Katta.  
One would have been motivated to make such a modification to employ technology that can improve the security of protected resources, as suggested by Katta at [0025].  

Claim 8 recites a system claim that performs the steps recited in method claim 1.  The cited portions of the cited references used in the rejection of claim 1 teach where the method is performed using a system as claimed in claim 8.  Therefore, claim 8 is rejected under the same rationale as stated for claim 1 above.
Claim 15 recites a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claim 1.  The cited portions of the cited references used in the rejection of claim 1 teach the steps performed by the processor reading the claimed computer readable medium of claim 15.  Therefore, claim 15 is rejected under the same rationale as stated for claim 1 above.

Claims 2-5, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Scofield (US 2014/0085110), in view of Katta et al. (US 2019/0012744), and further in view of Goei (US 2019/0351783).
Regarding claim 2, the modified Birek teaches the method of claim 1, further comprising: receiving sensor data indicating a current battery level of a battery of the transport; (see Birek, at [0050], which discloses one or more power consumption sensors for monitoring power consumption usage; also, see Birek, at [0059], which discloses that in some examples, determining a routine at block 31 comprises continually collecting data indicative of a current state of charge (SoC) of the battery 11.)
determining that the condition level status, associated with the current battery level, is below a minimum threshold required for the transport to travel to a destination among the one or more subsequent destination areas identified in the current route; (see Birek, at [0079], which discloses determining whether a current SoC (state of charge) is below a threshold; see Birek, at [0080], which also discloses that a depleted state may refer to the SoC being insufficient for driving a lower threshold of distance (e.g. 50 miles) or for a next journey.)
determining a minimum period of time that is required to charge the transport to a new battery level required to travel to the destination; (see Birek, at [0084], which discloses determining a time requirement for increasing the state of charge of the energy storage means to a value at the minimum state of charge.)
The modified Birek does not expressly disclose selecting a service location among the one or more service locations, which in a related art Goei teaches (see Goei, at [0067], which discloses that a user is able to select one of the charging units 806 and an appointment with the specific charging unit 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.)
which has availability for the transport to charge its battery for the minimum period of time (see Birek, at [0084], which discloses determining a time requirement for increasing the state of charge of the energy storage means to a value at the minimum state of charge)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include selecting a service location among the one or more service locations which has availability, as taught by Goei.  
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 3, the modified Birek does not expressly disclose the method of claim 1 further comprising: transmitting a reservation request to the one or more service locations for the transport to arrive at an estimated time, which in a related art Goei teaches (see Goei, at [0067], which discloses that a user of an electric vehicle requests, at step 902, a location of an electric vehicle charger unit 806 that is compatible with their brand of vehicle) receiving a confirmation from a service location among the one or more service locations which has availability for the transport to charge its battery for the minimum period of time; and responsive to receiving the confirmation, creating the updated route comprising the service location as a next destination (see Goei, at [0067], which discloses that upon confirmation of the availability of the charging units 806, the user is to select one of the available charging units 806 and an appointment with the specific charging units 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.  Also, see Goei, at [0092], which further discloses that a trip planning controller 1710 enables a user to interact with the central device charger controller 1612 through their mobile application 1616 to plan a trip between locations and locate charging units 1614 located in close proximity to the trip route.  Once various charging units 1614 are located that correspond to the trip plan, the reservation controller 1712 enables the user to make a reservation for a particular charging unit 1614 at a particular time through the mobile application 1616.  Also, see Birek, at [0051], which discloses an optional navigation system 290, for providing data indicative of one or more of: a current geographical location of the vehicle 10; route information; points of interest such as charging locations at which charging stations are located, etc.  Examiner notes that a navigation system would provide an updated route.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include transmitting a reservation request to the one or more service locations for the transport to arrive at an estimated time, and receiving a confirmation from a service location among the one or more service locations which has availability for the transport to charge its battery for the minimum period of time; and responsive to receiving the confirmation, creating the updated route comprising the service location as a next destination, as taught by Goei.  
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 4, the modified Birek does not expressly teach the method of claim 1, further comprising: identifying another transport with a higher charge level than a charge level of the transport, which in a related art Goei teaches (see Goei, at [0037], which discloses mobile stations ("mStation(s)") 202 which consist of vehicles or transportable platforms/containers that are equipped with chargers 302 powered by electricity generators 304 that run on gasoline, diesel fuel or another motor powered source, or banks of batteries 306 capable of supplying continuous direct current that may be used as is, or converted to various DC voltages, or converted into AC power.  Examiner notes that an mStation (powered by electricity generators) is mapped to another transport with a higher charge level than the charge level of the transport.)
determining that the another transport has a current availability for a transport-to-transport charging session for a minimum period of time; assigning the another transport as a designated service location;  (see Goei, at [0037], which discloses mobile EV charging station or mobile stations which consist of vehicles that are equipped with chargers 302; see Goei, at [0067], which discloses that upon confirmation of the availability of the charging units 806, the user is to select one of the available charging units 806 and an appointment with the specific charging units 806 is made by the charging control server 804, and the driver is notified of this appointment through his mobile application 808.)
and creating the updated route to include the another transport's location or a meetup location where the transport and the another transport will meet, as a next destination for the transport (see Goei, at [0092], which discloses that a trip planning controller 1710 enables a user to interact with the central device charger controller 1612 through their mobile application 1616 to plan a trip between locations and locate charging units 1614 located in close proximity to the trip route.  Once various charging units 1614 are located that correspond to the trip plan, the reservation controller 1712 enables the user to make a reservation for a particular charging unit 1614 at a particular time through the mobile application 1616).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include identifying another transport with a higher charge level than a charge level of the transport; determining that the another transport has a current availability for a transport-to-transport charging session for a minimum period of time; assigning the another transport as a designated service location; and creating the updated route to include the another transport's location or a meetup location where the transport and the another transport will meet, as a next destination for the transport, as taught by Goei.  
One would have been motivated to make such a modification because otherwise, an EV driver or drivers usually have to take a lengthy detour from the intended travelling route just to charge at public EV stations before resuming their journey, as suggested by Goei at [0003].  

Regarding claim 5, the modified Birek teaches the method of claim 4, further comprising: receiving a transport charge from the another transport for the minimum period of time; and creating a transaction comprising a compensation to the another transport (see Goei, at [0081], which discloses that an electric vehicle network management and charging system 802 performs the scheduling of the transaction, measuring/metering and dispensing the electricity consumed, collecting and disbursing payment for consumption, recording the incident and tracking the process.  The system 802 will provide for electronic record keeping and payment processing.)

Claims 9-12 recite systems that perform the steps recited in method claims 2-5.  The cited portions of the references used in the rejections of claims 2-5 teach where the method is performed using the system as claimed in each of claims 9-12.  Therefore, claims 9-12 are rejected under the same rationales as stated for claims 2-5 above.
Claims 16-19 recite non-transitory computer readable media comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claims 2-5.  The cited portions of the references used in the rejections of claims 2-5 teach the steps performed by the processor reading the claimed computer readable medium in claims 16-19.  Therefore, claims 16-19 are rejected under the same rationales as stated for claims 2-5 above.

Claims 6-7, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Birek et al. (US 2019/0143832) in view of Scofield (US 2014/0085110, in view of Katta et al. (US 2019/0012744), and further in view of Gokhale et al. (US 2021/0098988).
Regarding claim 6, the modified Birek does not expressly disclose method of claim 1, further comprising: retrieving a smart contract from a distributed ledger; and identifying a compensation value from the smart contract for a charge service which in a related art, Gokhale teaches (see Gokhale at [0029] which discloses that when energy supplier and energy consumer requirements or preferences match (i.e., the conditions in the Smart Contract are met), the distributed ledger network 14 self-executes the energy and financial transactions associated with the Smart Contract to supply energy and that the Smart Contract would essentially act as an escrow.  Gokhale, at [0029], further discloses that when a consumer wants to buy energy the consumer submits a request to the marketplace.  This commitment to buy sends the consumer's funds to an escrow contract.  When a match is made in the marketplace between an energy supplier and the consumer, that match is recorded in the contract.  Finally, when the energy seller's smart meter verifies that they've sent the right style and quality of energy to the grid, then the funds are released to them.  Examiner maps the funds of the escrow contract to the compensation value associated with the charge service.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Birek to include retrieving a smart contract from a distributed ledger, and identifying a compensation value from the smart contract for a charge service, as taught by Gokhale.  
One would have been motivated to make such a modification to facilitate a reduction in the overhead cost of producing and distributing electricity via smart contracts as suggested by Gokhale, at [0008].  
Claim 13 recites a system that performs the steps recited in method claim 6.  The cited portions of the reference(s) used in the rejection of claim 6 teach where the method is performed using a system as claimed in claim 13.  Therefore, claim 13 is rejected under the same rationale as stated for claim 6 above.
Claim 20 recites a non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform the method steps presented in claim 6.  The cited portions of the reference(s) used in the rejection of claim 6 teach the steps performed by the processor reading the claimed computer readable medium in claim 20.  Therefore, claim 20 is rejected under the same rationale as stated for claim 6 above.

Regarding claim 7, the modified Birek teaches the method of claim 6, further comprising creating a blockchain transaction when a charge service for the transport is completed, the blockchain transaction comprising parties to the transaction, a period of time of the transaction, a location and the compensation value; and storing the blockchain transaction in the distributed ledger (see Gokhale at [0023] which discloses that the distributed ledger network may comprise a blockchain; see Gokhale at [0024] in conjunction with Fig. 1 which discloses a transaction model 10 and that the transaction model illustrates interactions between energy producers or suppliers 12 and demand comprising consumer energy loads.  Examiner notes that energy producers or suppliers are parties to the transaction.  Gokhale at [0029] further discloses that the data provided by the energy suppliers or sellers and by their consumers or buyers may be stored in cloud storage associated with the distributed ledger network 14 and at supplier/consumer sites on devices connected to distributed ledger network 14.  Examiner notes that the data provided by the suppliers and their consumers may be associated with the blockchain transaction.  Examiner notes that this data is stored in the cloud storage associated with the distributed ledger.  Examiner further notes that a supplier/consumer site may correspond to the recited location.  Gokhale at [0029] further discloses that a commitment to buy sends consumer’s funds to an escrow contract and that when the energy seller’s smart meter verifies that they’ve sent the right style and quality of the energy to the grid, then the funds are released to them.  Examiner maps the funds to the compensation value.  Examiner maps the time associated with sending the funds to the escrow contract until the time associated with the release of the funds to the period of time of the transaction.)
Claim 14 recites a system that performs the steps recited in method claim 7.  The cited portions of the reference(s) used in the rejection of claim 7 teach where the method is performed using a system as claimed in claim 14.  Therefore, claim 14 is rejected under the same rationale as stated for claim 7 above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.R./Examiner, Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661